TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00164-CR







Micah Burns, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0990832, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for attempted aggravated sexual
assault.  Sentence was imposed on February 6, 2001.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore March 8, 2001.  See Tex. R. App. P. 26.2(a)(1).  Notice
of appeal was filed on March 12.  No extension of time for filing notice of appeal was requested. 
See Tex. R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the
district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than by
dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998);
Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   June 14, 2001 

Do Not Publish